     Case 3:19-cv-00120-X Document 30 Filed 12/02/19                Page 1 of 2 PageID 116


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MONICA ABBOUD, individually and                   §
on behalf of all others similarly situated,       §
                                                  §
        Plaintiff,                                §
                                                  §          Case No. 3:19-cv-120
v.                                                §
                                                  §
AGENTRA, LLC,                                     §
                                                  §
        Defendant.                                §
     DEFENDANT’S UNOPPOSED MOTION TO EXTEND MEDIATION DEADLINE

        Defendant Agentra, LLC’s (“Defendant”) files this Unopposed Motion to Extend the

mediation deadlines contained in the Court’s April 12, 2019 Class Certification Scheduling

Order [Dkt. 25] and would respectfully show as follows:

        The Court’s Class Certification Scheduling Order requires the Parties mediate the case on

or before December 2, 2019 and file a Joint Mediation Report within seven (7) days after the

mediation occurs. Despite efforts by counsel for Plaintiff and Defendant, the parties have been

unable to schedule a mediation on or before the December 2, 2019 deadline due to the

availability of all parties involved.

        Defendant requests a 53-day extension to complete mediation and file the subsequent

joint mediation report, making the deadline to complete mediation January 24, 2020. The Parties

have agreed to conduct a half-day mediation with Mr. Bruce Freidman on Friday, January 24,

2020. Plaintiff does not oppose this motion.

        This request is not sought for delay but so that justice may be done.




DEFENDANT’S UNOPPOSED MOTION TO EXTEND MEDIATION DEADLINE                                 Page - 1
   Case 3:19-cv-00120-X Document 30 Filed 12/02/19              Page 2 of 2 PageID 117


                                  PRAYER FOR RELIEF

       For the reasons set forth above, Defendant requests that this Court grant this Unopposed

Motion to Extend Scheduling Order Deadlines and extend the deadline to complete mediation to

January 24, 2020.

       Dated: December 2, 2019                    Respectfully submitted,


                                                  /s/ William S. Richmond
                                                  WILLIAM S. RICHMOND
                                                  Texas Bar. No. 24066800
                                                  ANDREW LIN
                                                  Texas Bar. No. 24092702
                                                  LAURA E. BRANDT
                                                  Texas Bar. No. 24082369
                                                  PLATT CHEEMA RICHMOND PLLC
                                                  1201 N. Riverfront Blvd., Suite 150
                                                  Dallas, Texas 75307
                                                  Telephone: (214) 559-2700
                                                  Facsimile: (214) 559-4390
                                                  brichmond@pcrfirm.com
                                                  alin@pcrfirm.com
                                                  lbrandt@pcrfirm.com

                                                  COUNSEL FOR DEFENDANT
                                                  AGENTRA, LLC


                               CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant Agentra, LLC does hereby certify that this
pleading was served on counsel of record on December 2, 2019 by electronic filing.

                                                  /s/ William S. Richmond
                                                  WILLIAM S. RICHMOND




DEFENDANT’S UNOPPOSED MOTION TO EXTEND MEDIATION DEADLINE                               Page - 2
